PER CURIAM.
The order vacating the final judgment of paternity is reversed with directions to reinstate said final judgment upon a holding that the hearing which resulted in the entry of the final judgment of paternity comported in all respects with due process requirements and did not, despite the trial court’s unsubstantiated pronouncement to the contrary, run afoul in any respect of this court’s decision in Robbins v. Robbins, 429 So.2d 424 (Fla. 3d DCA 1983), inasmuch as there was sufficient competent evidence educed at such hearing to establish that Adams was the father of the three children, and any failure of Adams to defend *277against the paternity charge was a failure of his own making.
Reversed and remanded with directions.